              Case 3:21-cr-00217-MMC Document 45 Filed 08/11/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7                               UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION
10                                              –ooo–
                                                         CR21-0217 MMC
11    UNITED STATES OF AMERICA,                       No. CR. 20-mj-71712-MAG
12                  Plaintiff,
13
                                                      STIPULATION AND PROPOSED
14    vs.                                             ORDER TO PERMIT OUT-OF-
                                                      DISTRICT TRAVEL
15                                                    ________________________________
      ANDREW CHAPIN
16                  Defendant.
17                                              /

18          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
19   Assistant United States Attorney Scott Chapin, hereby request that Mr. Chapin be
20   permitted to travel out of the district to Boston and Connecticut from September 26,
21   2021-October 2, 2021 in order to visit family.
22          Brad Wilson from the Office of Pretrial Services has no objection to this travel.
23   Mr. Chapin will provide him with his travel itinerary before he leaves.
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG
              Case 3:21-cr-00217-MMC Document 45 Filed 08/11/21 Page 2 of 2



 1   Date: July 30, 2021                               Respectfully submitted,
 2
 3                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
 4                                                     Counsel for Defendant
                                                       Andrew Chapin
 5
 6   Date: July 30, 2021                               _________/s/_______________
                                                       SCOTT CHAPIN
 7                                                     Assistant United States Attorney
 8
 9
10
     SO ORDERED:                                  _________________________   ______
                                               ____________________________________
11                                                NORA ABLE JA
                                               HONORABLE       ACQUELINE S. CORLEY
                                                              JACQUELINE        COR
                                               United States Magistrate Judge
12
     Date: August 11, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG                                        2
